DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 10/04/2022 has been entered. Claims 1-3, 6-8, 12-14, 16-17, 23-31 remain pending in the application. Applicant’s amendments to the claims have overcome the objections and 112 rejections as previously set forth in the Non-final Rejection mailed 05/04/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-8, 12-14, 16-17, 23-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites “the second fabric comprised of a waterproof and breathable, dual-layer material comprising a first outer layer of a polyester fabric and a second inner layer of a waterproof and breathable thermoplastic polyurethane laminate lining formed to an inner surface of the outer layer of polyester fabric, the second inner layer forming a waterproof and breathable barrier so that a liquid contacting an outer surface of the first outer layer of the dual-layer material is prevented from passing through the second inner layer and contacting the first inner shell”.
However, this constitutes new matter because it is not disclosed in applicant’s specification that the dual-layer material is comprised of a first outer layer a polyester fabric and a second inner layer of a waterproof and breathable thermoplastic polyurethane laminate lining formed to an inner surface of the outer layer of polyester fabric, the second inner layer forming a waterproof and breathable barrier so that a liquid contacting an outer surface of the first outer layer of the dual-layer material is prevented from passing through the second inner layer and contacting the first inner shell. Para0037+0042 which describe the dual-layer in the specification only indicates that dual-layer fabric with the waterproof lining is comprised of a polyester fabric with a thermoplastic polyurethane laminate lining, i.e. a fabric (polyester) laminated or coated with waterproofing materials such as polyurethane. There is no support in the specification for the recitation of “thermoplastic polyurethane laminate lining formed to an inner surface of the outer layer of polyester fabric” or “a liquid contacting an outer surface of the first outer layer of the dual-layer material is prevented from passing through the second inner layer and contacting the first inner shell”. 
Claims 2-3, 6-8, 12-14, 16-17 are rejected based on their dependency. 
Claim 23 recites “the second fabric comprised of a waterproof and breathable, dual-layer material comprising a first outer layer of a polyester fabric and a second inner layer of a waterproof and breathable thermoplastic polyurethane laminate lining formed to an inner surface of the outer layer of polyester fabric, the second inner layer forming a waterproof and breathable barrier so that a liquid contacting an outer surface of the first outer layer of the dual-layer material is prevented from passing through the second inner layer and contacting the first inner shell”.
However, this constitutes new matter because it is not disclosed in applicant’s specification that the dual-layer material is comprised of a first outer layer a polyester fabric and a second inner layer of a waterproof and breathable thermoplastic polyurethane laminate lining formed to an inner surface of the outer layer of polyester fabric, the second inner layer forming a waterproof and breathable barrier so that a liquid contacting an outer surface of the first outer layer of the dual-layer material is prevented from passing through the second inner layer and contacting the first inner shell. Para0037+0042 which describe the dual-layer in the specification only indicates that dual-layer fabric with the waterproof lining is comprised of a polyester fabric with a thermoplastic polyurethane laminate lining, i.e. a fabric (polyester) laminated or coated with waterproofing materials such as polyurethane. There is no support in the specification for the recitation of “thermoplastic polyurethane laminate lining formed to an inner surface of the outer layer of polyester fabric” or “a liquid contacting an outer surface of the first outer layer of the dual-layer material is prevented from passing through the second inner layer and contacting the first inner shell”. 
 Claims 24-31 are rejected based on their dependency. 

	Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-3, 6-8, 12-14, 16-17, 23-31  is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “the second fabric comprised of a waterproof and breathable, dual-layer material comprising a first outer layer of a polyester fabric and a second inner layer of a waterproof and breathable thermoplastic polyurethane laminate lining formed to an inner surface of the outer layer of polyester fabric,
 the second inner layer forming a waterproof and breathable barrier so that a liquid contacting an outer surface of the first outer layer of the dual-layer material is prevented from passing through the second inner layer and contacting the first inner shell”.
However, it is unclear if this recitation is implying that the polyester fabric comprises the thermoplastic polyurethane formed at its inner surface and thus the polyester fabric is located at an outer layer furthest away from the first inner shell (center), i.e. the polyester fabric is located towards the outer shell/ periphery of bed and any liquid would contact the polyester first while the thermoplastic polyurethane lining is located towards the center of the ped bed. 
The specification para0037+0042 describes the dual-layer material as “the dual-layer material comprises a polyester fabric covered by a thermoplastic polyurethane laminate lining.” “The waterproof lining is comprised of a polyester fabric with a thermoplastic polyurethane laminate lining. The thermoplastic polyurethane laminate lining allows the polyester fabric to remain breathable while preventing liquid from penetrating the polyester fabric.” Thus indicating that the thermoplastic polyurethane laminate lining is what comes into contact with a liquid first since it prevents any liquid from penetrating the polyester fabric.  
	Claim 1 further recites “an outer surface of the first outer layer of the dual-layer material”. There is a lack of antecedent basis.  It is unclear if this is referencing a first outer surface of the polyester fabric previously recited or the dual-layer material as a whole. 
Claim 1 further recites “the outer layer of polyester fabric”. There is a lack of antecedent basis.  It is unclear if this is referencing a first outer surface of the polyester fabric previously recited or not. 
Claim 1 further recites “ the first and second layers of the dual-layer material”. There is a lack of antecedent basis.  
Claim 1 further recites “ the outer surface of the second breathable fabric”. There is a lack of antecedent basis.  
Claims 2-3, 6-8, 12-14, 16-17 are rejected based on their dependency. 
Claim 23 recites “the second fabric comprised of a waterproof and breathable, dual-layer material comprising a first outer layer of a polyester fabric and a second inner layer of a waterproof and breathable thermoplastic polyurethane laminate lining formed to an inner surface of the outer layer of polyester fabric,
 the second inner layer forming a waterproof and breathable barrier so that a liquid contacting an outer surface of the first outer layer of the dual-layer material is prevented from passing through the second inner layer and contacting the first inner shell”.
However, it is unclear if this recitation is implying that the polyester fabric comprises the thermoplastic polyurethane formed at its inner surface and thus the polyester fabric is located at an outer layer furthest away from the first inner shell (center), i.e. the polyester fabric is located towards the outer shell/ periphery of bed and any liquid would contact the polyester first while the thermoplastic polyurethane lining is located towards the center of the ped bed. 
The specification para0037+0042 describes the dual-layer material as “the dual-layer material comprises a polyester fabric covered by a thermoplastic polyurethane laminate lining.” “The waterproof lining is comprised of a polyester fabric with a thermoplastic polyurethane laminate lining. The thermoplastic polyurethane laminate lining allows the polyester fabric to remain breathable while preventing liquid from penetrating the polyester fabric.” Thus indicating that the thermoplastic polyurethane laminate lining is what comes into contact with a liquid first since it prevents any liquid from penetrating the polyester fabric.  
	Claim 23 further recites “an outer surface of the first outer layer of the dual-layer material”. There is a lack of antecedent basis.  It is unclear if this is referencing a first outer surface of the polyester fabric previously recited or the dual-layer material as a whole. 
Claim 23 further recites “the outer layer of polyester fabric”. There is a lack of antecedent basis.  It is unclear if this is referencing a first outer surface of the polyester fabric previously recited or not. 
Claim 23 further recites “ the first and second layers of the dual-layer material”. There is a lack of antecedent basis.  
Claim 23 further recites “ the outer surface of the second breathable fabric”. There is a lack of antecedent basis.  
Claims 24-31 are rejected based on their dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1, 2, 3, 7, 8, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20190110432) in view of Simon (US20110197818A1) and in view of Walker (WO 9314929 A1).
	Regarding claim 1:
Chen teaches:
A pet bed, comprising: (Abstract and Figures)
a first inner shell formed of a first fabric; (Figure 2, Reference 14, para0013-0015)
a resilient compressible filler material disposed within the first inner shell, (Figure 4, Reference 12, para0013)
the first inner layer permanently retaining the compressible filler material therein, (para0015, lines 1-2, completely enclosed embodiment)
the first inner shell and compressible filler material forming a cushion; (Figure 2, reference 10)
having a thickness (unnumbered; the top-to-bottom dimension of 10, as illustrated in Fig. 2) 
that is less than its width or length (unnumbered; the left-to-right dimension of 10, as illustrated in Fig. 2) 
so as to form a relatively flat resting surface (unnumbered; the bottom of 10, as illustrated in Fig. 2).
a second inner shell formed of a second breathable fabric, the second inner shell completely encasing, and having a similar shape and size as, the first inner shell, (Figure 5, Reference 24, para0016-0020)
the second inner layer forming a waterproof and breathable barrier so that a liquid contacting the material is prevented from passing and contacting the first inner shell but the material allows air to pass through the material to the first inner shell and air from the first inner shell to pass through the material and thus through the second inner shell, (para0016-0020 “waterproof and breathable layer”)
 and an outer shell formed from a third breathable fabric, the third breathable fabric formed from a breathable and liquid absorbing fabric, the outer shell completely encasing and having a similar shape and size as the second inner shell, (Figure 4, Reference 22, para0016, 0020 “polyester fiber” materials are breathable)
 the third fabric configured to absorb the liquid that may come into contact with the outer shell, (para0016, “polyester fiber” absorbs liquid)
the second inner and outer shell comprising a zipper for closing a first opening extending along one side of the outer shell to allow the first inner shell to be removable (Figure 1, Reference 30, para0020-0022)
the second breathable fabric of the second inner shell protecting the first breathable fabric of the first inner shell from exposure to liquid that passes through the third breathable fabric to the outer surface of the second breathable fabric. (Fig 1-5, Ref 24, para0016-0020, “24-waterproof and breathable layer” protects first fabric layer 14 since it is waterproof from exposure to liquid that passes through the third fabric layer 22)
Chen doesn’t explicitly teach:
A first breathable fabric (Chen is silent as to the material of the fabric of 14 but discloses the use of a waterproof and breathable layer (see clm 1))
However, it would have been obvious to one of ordinary skill in the art to comprise the first fabric layer of a breathable and waterproof material as taught by Chen provide the advantages of waterproof, breathability, burn-proof, insects-proof layer to protect the filler material in the instance the second and third layers are defective or damaged, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Chen doesn’t teach:
the second inner shell having a first zipper for closing a first elongate opening extending along one side thereof to retain the first inner shell within the second inner shell and to be removable from the second inner shell when the first zipper is opened;  
the outer shell having a second zipper for closing a second opening extending along one side of the outer shell to allow the second inner shell and the first inner shell contained therein to be removable from the outer shell, 
Simon teaches:
a pet bed (440, Fig. 24; para [0095] and [0096]) comprising:
a first inner shell (sack 104, Fig. 24; "duvet cover" para0055, 0095);
a resilient compressible filler material (stuffing materials 112, Fig. 24; para [0056, 0095])
forming a cushion (comprising 104 and 112, as illustrated in Fig. 24; para [0095]);
a second inner shell ( Reference 442, Fig. 24; para [0096])
the second inner layer comprised of a waterproof barrier (Reference 442, "moisture resistant fabric" para [0096]) 
so that a liquid contacting the second inner shell is prevented from contacting the first inner shell ("moisture resistant" para [0096]),
the second inner shell comprising a first zipper for closing a first elongate opening extending along one side thereof to retain the first inner shell within the second inner shell and to be removable from the second inner shell when the first zipper is opened (para0096, Reference 442 “a water-resistant fabric cover having a zipper closure”, the reference teaches that the second inner shell encases the first fabric layer 104 and is accessible via the zipper closure); 
and an outer shell (Reference 108, which is a shell/layer, as illustrated in Fig. 24; "duvet cover" para [0095],) 
the outer shell comprising a second zipper for closing a second opening extending along one side of the outer shell to allow the second inner shell and the first inner shell contained therein to be removable from the second inner shell,  (Reference 144 in Fig. 24; the specification is silent to 144 in this embodiment, but this feature is similar to 144, where "144" is used to refer to a closure in respect to other embodiments, e.g., Fig. 8 at para [0061], additionally the reference teaches that the outer shell encases the second inner shell 442 and is accessible via the zipper enclosure 144)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen such that it comprises two closure devices for each shell as taught by Simon to facilitate the maintenance of the pet bed to be occasionally soiled and laundered (para0067-Simon).
Chen as modified by Simon doesn’t teach:
the second fabric comprised of a waterproof and breathable, dual-layer material comprising a first outer layer of a polyester fabric and a second inner layer of a waterproof and breathable thermoplastic polyurethane laminate lining formed to an inner surface of the outer layer of polyester fabric, the second inner layer forming a waterproof and breathable barrier so that a liquid contacting an outer surface of the first outer layer of the dual-layer material is prevented from passing through the second inner layer and contacting the first inner shell but the first and second layers of the dual-layer material each allows air to pass through the first and second layers of the dual-layer material to the first inner shell and air from the first inner shell to pass through the first and second layers of the dual-layer material and thus through the second inner shell. 
Walker teaches:
a bed cover (“The cover structure may be used to cover or encapsulate a pillow, duvet or mattress for a bed or cot. The cover structure may also be used as a blanket, horse-blanket, wrap-around for legs rug, sheets, ground-sheet, sleeping-bag or shower curtain. The cover structure of the present invention has particular advantage when used in bedding for asthmatic persons since it is impervious to dust mites and the like.”)
the second fabric comprised of a waterproof and breathable, dual-layer material (abstract)
comprising a first outer layer of a polyester fabric (Page 4, “thermal layer”, claim 2, 7)
and a second inner layer of a waterproof and breathable thermoplastic polyurethane laminate lining (Page 2, “barrier film/plastics film”. Claim 2, 4)
formed to an inner surface of the outer layer of polyester fabric, (page 2-4)
the second inner layer forming a waterproof and breathable barrier so that a liquid contacting an outer surface of the first outer layer of the dual-layer material is prevented from passing through the second inner layer and contacting the first inner shell (page 1-2, 5-7, claim 10)
but the first and second layers of the dual-layer material each allows air to pass through the first and second layers of the dual-layer material to the first inner shell and air from the first inner shell to pass through the first and second layers of the dual-layer material and thus through the second inner shell (claim 2, page 2)
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the waterproof and breathable second inner shell of the pet bed of Chen and Simon such that it comprises a dual-layer material as taught by Walker protection against soiling, yet sweating and discomfort of the user can be avoided without the need for ventilation holes (Walker-Abstract).
	Regarding claim 2:
Chen as modified teaches the pet bed of claim 1, Chen further teaches:

    PNG
    media_image1.png
    492
    612
    media_image1.png
    Greyscale

wherein the first fabric comprises a first upper cover portion (Reference A, Fig. 2, upper edge of fabric layer) 
sewn completely around a perimeter of the first upper cover portion to a corresponding perimeter of a first lower cover portion. (Reference B, Fig. 2, lower edge of fabric layer, para0015) 
	Regarding claim 3:
Chen as modified teaches the pet bed of claim 2. Chen further teaches:
wherein the first upper cover portion is sewn to the first lower cover portion by a plurality of stitches that extend through the compressible filler material to hold the compressible filler material in position between the first upper cover portion and the first lower cover portion. (Figure 4, see how the cushion 10 forms a plurality of stiches that extend through the filler material to hold the filler material in position and give the cushion it’s shape).
Chen as modified by Simon fails to teach a plurality of cross stitches.It would have been an obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute the stitches of Chen as modified by Simon with cross stitches, in order to more firmly secure the cushion elements together, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 7:
Chen as modified teaches the pet bed of claim 2, and Chen also teaches:

    PNG
    media_image1.png
    492
    612
    media_image1.png
    Greyscale

wherein the upper and lower cover portions are connected by seams on all four sides so as to permanently contain the filler material therein. (See seams formed between References A, B, Fig. 2, para0015).
	Regarding claim 8:
 Chen as modified teaches the pet bed of claim 3, Chen further teaches:
the second layer and third layer forming a pouch within which the cushion resides (Figure 6, Reference 201, para0022)
 Chen doesn’t teach but Simon teaches:
wherein the second fabric comprises a second upper cover portion (unnumbered; the top half of 442, as illustrated in Fig. 24; para [0096]) 
sewn to a second lower cover portion (unnumbered; the bottom half of 442, as illustrated in Fig. 24; para [0096]), 
the second upper and second lower cover portions forming a pouch within which the cushion resides (442 is pouch-shaped where cushion 164 resides, as illustrated in Fig. 24; para [0096]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen such that it the second fabric comprises a upper cover portion and a lower cover portion with a pouch as taught by Simon to facilitate the maintenance of the pet bed to be occasionally soiled and laundered (para0067-Simon).
	Regarding claim 12:
Chen as modified teaches the pet bed of claim 1. Chen doesn’t teach but Simon further teaches:
wherein the first zipper extends along a length of one side of the first opening of the second shell. (para0096)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen such that it comprises the features of the closure devices for each layer as taught by Simon to facilitate the maintenance of the pet bed to be occasionally soiled and laundered (para0067-Simon).
	Regarding claim 13: 
Chen as modified teaches the pet bed of claim 1. Chen doesn’t teach but Simon further teaches:
Wherein the second zipper extends along a length of one side of the second opening of the outer shell. (Reference 144 in Fig. 24; the specification is silent to 144 in this embodiment, but this feature is similar to 144, where "144" is used to refer to a closure in respect to other embodiments, e.g., Fig. 8 at para [0061], so it is presumed that this shape teaches the same significance, additionally the reference teaches that the third layer encases the second fabric layer 442 and is accessible via the zipper enclosure 144)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen such that it comprises the features of the closure devices for each layer as taught by Simon to facilitate the maintenance of the pet bed to be occasionally soiled and laundered (para0067-Simon).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20190110432) in view of Simon (US20110197818A1) and in view of Walker (WO 9314929 A1) and in view of Nelson (US20160106061- provided in IDS). 
	Regarding claim 6:
Chen as modified teaches the pet bed of claim 1. Chen as modified does not teach that:
wherein the filler material is comprised of a filament polyester.
However, Nelson teaches:
a pet bed (10, Fig. 2; para [0016])
comprising a filler material comprised of a filament polyester ("polyester in crimped filament form" para [0023]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen as modified such that the filler material is comprised of a filament polyester as taught by Nelson to increase the comfort of a pet bed by adding loft and softness while being lightweight (Para0023, Nelson).
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20190110432) in view of Simon (US20110197818A1) and in view of Walker (WO 9314929 A1) and in view of Leach (US8661588 - provided in IDS). 
	Regarding claim 16:
Chen as modified teaches the pet bed of claim 1. Chen as modified doesn’t not teach:
wherein the third fabric is comprised of a cotton and polyester fabric blend of 35% to 40% cotton and 60% to 65% polyester.
Leach teaches:
a pet bed (10, Fig. 1; col 1 In 49-52 and "pets" col 1 In 21-24) 
comprising a fabric layer comprised of a cotton and polyester fabric blend (12, Fig. 1; "polyester-cotton blends" col 3 In 11-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen as modified such that the third fabric layer is comprised of a cotton and polyester fabric blend as taught by Leach to yield a suitably resistant fabric for a pet bed resistant to wear and washing (column 3, ln 11-14-Leach).
Chen as modified doesn’t teach:
wherein the third fabric is comprised of a cotton and polyester fabric blend of 35% to 40% cotton and 60% to 65% polyester.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen as modified to have the third fabric layer comprised of a cotton and polyester fabric blend of 35% to 40% cotton and 60% to 65% polyester, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious because using a higher blend of polyester to cotton would help warm the surface of the pet bed and thereby making it more comfortable to a pet for use. 
	Regarding claim 17:
Chen as modified teaches claim 16. Chen as modified does not expressly teach:
wherein the cotton and polyester fabric blend has a higher percentage of cotton than polyester for warmer environmental conditions.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen as modified to have the cotton and polyester fabric blend having a higher percentage of cotton in warmer environmental conditions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious because using a higher blend of cotton in warmer environmental conditions increases the cooled effect on a surface of the pet bed and thereby makes it more attractive to a pet for use. 
Claim(s) 14, 23-25, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20190110432) in view of Simon (US20110197818A1) in view of Walker (WO 9314929 A1) and in view of Dunn (US2006/0272581 - provided in IDS). 
	Regarding claim 14:
Chen as modified teaches the pet bed of claim 13. Chen as modified does not teach:
further comprising a fabric flap extending from and along one side of the second opening of the outer shell and covering an entire length and width of the second zipper to prevent the second zipper from being exposed to an animal resting on the pet bed.
Dunn teaches:
a pet bed (10, Fig. 1; para [0024]) 
comprising an outer shell (outer cover 12, Fig. 4; para [0027]) 
comprising an opening (defined in 70, as illustrated in Fig. 3: para [0035]),
a fabric flap (76, Fig. 3; para [0035]) 
extending from and along one side of the second opening and covering an entire length and width of the second zipper (which includes 70 and 66, as illustrated in Fig. 3; para [0036]; see also Fig. 1) 
to prevent the second zipper from being exposed to an animal resting on the pet bed (as illustrated in Fig. 10; "pet bed" para [0024]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen as modified to compose a fabric flap as taught by Dunn to obscure the second zipper or to otherwise hinder its interactions with an external environment when the pet bed is in normal use (para0035-Dunn).
	Regarding claim 23:
Chen teaches:
A pet bed, comprising: (Abstract and Figures)
a first inner shell formed of a first fabric; (Figure 2, Reference 14, para0013-0015)
a resilient compressible filler material disposed within the first inner shell, (Figure 4, Reference 12, para0013)
the first inner layer permanently retaining the compressible filler material therein, (para0015, lines 1-2, completely enclosed embodiment)
the first inner shell and compressible filler material forming a cushion; (Figure 2, reference 10)
having a thickness (unnumbered; the top-to-bottom dimension of 10, as illustrated in Fig. 2) 
that is less than its width or length (unnumbered; the left-to-right dimension of 10, as illustrated in Fig. 2) 
so as to form a relatively flat resting surface (unnumbered; the bottom of 10, as illustrated in Fig. 2).
a second inner shell formed of a second breathable fabric, the second inner shell completely encasing, and having a similar shape and size as, the first inner shell, (Figure 5, Reference 24, para0016-0020)
the second inner layer forming a waterproof and breathable barrier so that a liquid contacting the material is prevented from passing and contacting the first inner shell but the material allows air to pass through the material to the first inner shell and air from the first inner shell to pass through the material and thus through the second inner shell, (para0016-0020 “waterproof and breathable layer”)
 and an outer shell formed from a third breathable fabric, the third breathable fabric formed from a breathable and liquid absorbing fabric, the outer shell completely encasing and having a similar shape and size as the second inner shell, (Figure 4, Reference 22, para0016, 0020 “polyester fiber” materials are breathable)
 the third fabric configured to absorb the liquid that may come into contact with the outer shell, (para0016, “polyester fiber” absorbs liquid)
the second inner and outer shell comprising a zipper for closing a first opening extending along one side of the outer shell to allow the first inner shell to be removable (Figure 1, Reference 30, para0020-0022)
the second breathable fabric of the second inner shell protecting the first breathable fabric of the first inner shell from exposure to liquid that passes through the third breathable fabric to the outer surface of the second breathable fabric. (Fig 1-5, Ref 24, para0016-0020, “24-waterproof and breathable layer” protects first fabric layer 14 since it is waterproof from exposure to liquid that passes through the third fabric layer 22)
Chen doesn’t explicitly teach:
A first breathable fabric (Chen is silent as to the material of the fabric of 14 but discloses the use of a waterproof and breathable layer (see clm 1))
However, it would have been obvious to one of ordinary skill in the art to comprise the first fabric layer of a breathable and waterproof material as taught by Chen provide the advantages of waterproof, breathability, burn-proof, insects-proof layer to protect the filler material in the instance the second and third layers are defective or damaged, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Chen doesn’t teach:
the second inner shell having a first zipper for closing a first elongate opening extending along one side thereof to retain the first inner shell within the second inner shell and to be removable from the second inner shell when the first zipper is opened;  
the outer shell having a second zipper for closing a second opening extending along one side of the outer shell to allow the second inner shell and the first inner shell contained therein to be removable from the outer shell, 
Simon teaches:
a pet bed (440, Fig. 24; para [0095] and [0096]) comprising:
a first inner shell (sack 104, Fig. 24; "duvet cover" para0055, 0095);
a resilient compressible filler material (stuffing materials 112, Fig. 24; para [0056, 0095])
forming a cushion (comprising 104 and 112, as illustrated in Fig. 24; para [0095]);
a second inner shell ( Reference 442, Fig. 24; para [0096])
the second inner layer comprised of a waterproof barrier (Reference 442, "moisture resistant fabric" para [0096]) 
so that a liquid contacting the second inner shell is prevented from contacting the first inner shell ("moisture resistant" para [0096]),
the second inner shell comprising a first zipper for closing a first elongate opening extending along one side thereof to retain the first inner shell within the second inner shell and to be removable from the second inner shell when the first zipper is opened (para0096, Reference 442 “a water-resistant fabric cover having a zipper closure”, the reference teaches that the second inner shell encases the first fabric layer 104 and is accessible via the zipper closure); 
and an outer shell (Reference 108, which is a shell/layer, as illustrated in Fig. 24; "duvet cover" para [0095],) 
the outer shell comprising a second zipper for closing a second opening extending along one side of the outer shell to allow the second inner shell and the first inner shell contained therein to be removable from the second inner shell,  (Reference 144 in Fig. 24; the specification is silent to 144 in this embodiment, but this feature is similar to 144, where "144" is used to refer to a closure in respect to other embodiments, e.g., Fig. 8 at para [0061], additionally the reference teaches that the outer shell encases the second inner shell 442 and is accessible via the zipper enclosure 144)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen such that it comprises two closure devices for each shell as taught by Simon to facilitate the maintenance of the pet bed to be occasionally soiled and laundered (para0067-Simon).
Chen as modified by Simon doesn’t teach:
the second fabric comprised of a waterproof and breathable, dual-layer material comprising a first outer layer of a polyester fabric and a second inner layer of a waterproof and breathable thermoplastic polyurethane laminate lining formed to an inner surface of the outer layer of polyester fabric, the second inner layer forming a waterproof and breathable barrier so that a liquid contacting an outer surface of the first outer layer of the dual-layer material is prevented from passing through the second inner layer and contacting the first inner shell but the first and second layers of the dual-layer material each allows air to pass through the first and second layers of the dual-layer material to the first inner shell and air from the first inner shell to pass through the first and second layers of the dual-layer material and thus through the second inner shell. 
Walker teaches:
a bed cover (“The cover structure may be used to cover or encapsulate a pillow, duvet or mattress for a bed or cot. The cover structure may also be used as a blanket, horse-blanket, wrap-around for legs rug, sheets, ground-sheet, sleeping-bag or shower curtain. The cover structure of the present invention has particular advantage when used in bedding for asthmatic persons since it is impervious to dust mites and the like.”)
the second fabric comprised of a waterproof and breathable, dual-layer material (abstract)
comprising a first outer layer of a polyester fabric (Page 4, “thermal layer”, claim 2, 7)
and a second inner layer of a waterproof and breathable thermoplastic polyurethane laminate lining (Page 2, “barrier film/plastics film”. Claim 2, 4)
formed to an inner surface of the outer layer of polyester fabric, (page 2-4)
the second inner layer forming a waterproof and breathable barrier so that a liquid contacting an outer surface of the first outer layer of the dual-layer material is prevented from passing through the second inner layer and contacting the first inner shell (page 1-2, 5-7, claim 10)
but the first and second layers of the dual-layer material each allows air to pass through the first and second layers of the dual-layer material to the first inner shell and air from the first inner shell to pass through the first and second layers of the dual-layer material and thus through the second inner shell (claim 2, page 2)
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the waterproof and breathable second inner shell of the pet bed of Chen and Simon such that it comprises a dual-layer material as taught by Walker protection against soiling, yet sweating and discomfort of the user can be avoided without the need for ventilation holes (Walker-Abstract).
Chen as modified does not teach:
further comprising a fabric flap extending from and along one side of the second opening of the outer shell and covering an entire length and width of the second zipper to prevent the second zipper from being exposed to an animal resting on the pet bed.
Dunn teaches:
a pet bed (10, Fig. 1; para [0024]) 
comprising an outer shell (outer cover 12, Fig. 4; para [0027]) 
comprising an opening (defined in 70, as illustrated in Fig. 3: para [0035]),
a fabric flap (76, Fig. 3; para [0035]) 
extending from and along one side of the second opening and covering an entire length and width of the second zipper (which includes 70 and 66, as illustrated in Fig. 3; para [0036]; see also Fig. 1) 
to prevent the second zipper from being exposed to an animal resting on the pet bed (as illustrated in Fig. 10; "pet bed" para [0024]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen as modified to compose a fabric flap as taught by Dunn to obscure the second zipper or to otherwise hinder its interactions with an external environment when the pet bed is in normal use (para0035-Dunn).
	Regarding claim 24:
Chen as modified teaches the pet bed of claim 23, Chen further teaches:

    PNG
    media_image1.png
    492
    612
    media_image1.png
    Greyscale

wherein the first fabric comprises a first upper cover portion (Reference A, Fig. 2, upper edge of fabric layer) 
sewn completely around a perimeter of the first upper cover portion to a corresponding perimeter of a first lower cover portion. (Reference B, Fig. 2, lower edge of fabric layer, para0015) 
	Regarding claim 25:
Chen as modified teaches the pet bed of claim 24. Chen further teaches:
wherein the first upper cover portion is sewn to the first lower cover portion by a plurality of stitches that extend through the compressible filler material to hold the compressible filler material in position between the first upper cover portion and the first lower cover portion. (Figure 4, see how the cushion 10 forms a plurality of stiches that extend through the filler material to hold the filler material in position and give the cushion it’s shape).
Chen as modified by Simon fails to teach a plurality of cross stitches.It would have been an obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute the stitches of Chen as modified by Simon with cross stitches, in order to more firmly secure the cushion elements together, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 27:
Chen as modified teaches the pet bed of claim 24, and Chen also teaches:

    PNG
    media_image1.png
    492
    612
    media_image1.png
    Greyscale

wherein the upper and lower cover portions are connected by seams on all four sides so as to permanently contain the filler material therein. (See seams formed between References A, B, Fig. 2, para0015).
	Regarding claim 28:
 Chen as modified teaches the pet bed of claim 24, Chen further teaches:
the second layer and third layer forming a pouch within which the cushion resides (Figure 6, Reference 201, para0022)
 Chen doesn’t teach but Simon teaches:
wherein the second fabric comprises a second upper cover portion (unnumbered; the top half of 442, as illustrated in Fig. 24; para [0096]) 
sewn to a second lower cover portion (unnumbered; the bottom half of 442, as illustrated in Fig. 24; para [0096]), 
the second upper and second lower cover portions forming a pouch within which the cushion resides (442 is pouch-shaped where cushion 164 resides, as illustrated in Fig. 24; para [0096]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen such that it the second fabric comprises a upper cover portion and a lower cover portion with a pouch as taught by Simon to facilitate the maintenance of the pet bed to be occasionally soiled and laundered (para0067-Simon).
	Regarding claim 29:
Chen as modified teaches the pet bed of claim 23. Chen doesn’t teach but Simon further teaches:
wherein the first zipper extends along a length of one side of the first opening of the second shell. (para0096)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen such that it comprises the features of the closure devices for each layer as taught by Simon to facilitate the maintenance of the pet bed to be occasionally soiled and laundered (para0067-Simon).
	Regarding claim 30: 
Chen as modified teaches the pet bed of claim 23. Chen doesn’t teach but Simon further teaches:
Wherein the second zipper extends along a length of one side of the second opening of the outer shell. (Reference 144 in Fig. 24; the specification is silent to 144 in this embodiment, but this feature is similar to 144, where "144" is used to refer to a closure in respect to other embodiments, e.g., Fig. 8 at para [0061], so it is presumed that this shape teaches the same significance, additionally the reference teaches that the third layer encases the second fabric layer 442 and is accessible via the zipper enclosure 144)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen such that it comprises the features of the closure devices for each layer as taught by Simon to facilitate the maintenance of the pet bed to be occasionally soiled and laundered (para0067-Simon).
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20190110432) in view of Simon (US20110197818A1) in view of Walker (WO 9314929 A1) in view of Dunn (US2006/0272581 - provided in IDS) and in view of Nelson (US20160106061- provided in IDS). 
	Regarding claim 26:
Chen as modified teaches the pet bed of claim 25. Chen as modified does not teach that:
wherein the filler material is comprised of a filament polyester.
However, Nelson teaches:
a pet bed (10, Fig. 2; para [0016])
comprising a filler material comprised of a filament polyester ("polyester in crimped filament form" para [0023]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen as modified such that the filler material is comprised of a filament polyester as taught by Nelson to increase the comfort of a pet bed by adding loft and softness while being lightweight (Para0023, Nelson).
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20190110432) in view of Simon (US20110197818A1) in view of Walker (WO 9314929 A1) in view of Dunn (US2006/0272581 - provided in IDS) and in view of Leach (US8661588 - provided in IDS). 
	Regarding claim 31:
Chen as modified teaches the pet bed of claim 23. Chen as modified doesn’t not teach:
wherein the third fabric is comprised of a cotton and polyester fabric blend of 35% to 40% cotton and 60% to 65% polyester.
Leach teaches:
a pet bed (10, Fig. 1; col 1 In 49-52 and "pets" col 1 In 21-24) 
comprising a fabric layer comprised of a cotton and polyester fabric blend (12, Fig. 1; "polyester-cotton blends" col 3 In 11-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen as modified such that the third fabric layer is comprised of a cotton and polyester fabric blend as taught by Leach to yield a suitably resistant fabric for a pet bed resistant to wear and washing (column 3, ln 11-14-Leach).
Chen as modified doesn’t teach:
wherein the third fabric is comprised of a cotton and polyester fabric blend of 35% to 40% cotton and 60% to 65% polyester.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pet bed of Chen as modified to have the third fabric layer comprised of a cotton and polyester fabric blend of 35% to 40% cotton and 60% to 65% polyester, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious because using a higher blend of polyester to cotton would help warm the surface of the pet bed and thereby making it more comfortable to a pet for use. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-8, 12-14, 16-17, 23-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHADA ALGHAILANI/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643